      Case 2:20-cv-00153-BSM-JTK Document 25 Filed 10/14/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

JARELL D. TERRY,                                                      PLAINTIFF
ADC #149998C

v.                          CASE NO. 2:20-CV-00153-BSM

RORY GRIFFIN, et al.                                               DEFENDANTS

                                      ORDER

       After de novo review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 11] is adopted. Accordingly, defendant

Griffin is dismissed from the case.

       IT IS SO ORDERED this 14th day of October, 2020.



                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
